        Case 3:18-cv-03521-RS Document 95-4 Filed 01/19/21 Page 1 of 2



 1   ANTHONY L. FRANÇOIS, No. 184100
     afrancois@pacificlegal.org
 2   CHARLES T. YATES, No. 327704
     cyates@pacificlegal.org
 3   Pacific Legal Foundation
     930 G Street
 4   Sacramento, California 95814
     Telephone: (916) 419-7111
 5   Facsimile: (916) 419-7747

 6   Attorneys for Proposed Defendant-Intervenors
     Chantell and Michael Sackett
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

10

11    WATERKEEPER ALLIANCE, INC., et al.,                                No. 3:18-cv-03521-RS

12                                                Plaintiffs,     [PROPOSED] ORDER GRANTING
                                                                     MOTION TO INTERVENE
13             v.
                                                                Judge:   The Hon. Richard Seeborg
14    ANDREW R. WHEELER, as Administrator of
      the U.S. Environmental Protection Agency, et al.,
15
                                                Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28
     [Proposed] Order Grtg. Mot. to Intervene
     No. 3:18-cv-03521-RS
        Case 3:18-cv-03521-RS Document 95-4 Filed 01/19/21 Page 2 of 2



 1           Having considered Chantell and Michael Sacketts’ (“the Sacketts”) Motion to Intervene,

 2   and the documents filed in this case,

 3           IT IS HEREBY ORDERED that the Motion is GRANTED and the Sacketts may participate

 4   as Defendant-Intervenors.

 5           IT IS FURTHER ORDERED that the Sacketts’ Proposed Answer is deemed filed as of the

 6   date of this Order.

 7           DATED this _____________ day of February, 2021.

 8

 9                                                     _________________________________
                                                       Honorable Richard Seeborg
10                                                     United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [Proposed] Order Grtg. Mot. to Intervene
     No. 3:18-cv-03521-RS                         1
